Motions Granted; Vacated and Remanded; Memorandum Opinion filed June
13, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00412-CV

                     MONICA BETH DJOKIC, Appellant
                                       V.

                       MLADEN R. DJOKIC, Appellee

                   On Appeal from the 246th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-64539


              MEMORANDUM                        OPINION
      This is an appeal from a final decree of divorce signed March 1, 2013. On
June 7, 2013, the parties filed a joint motion to set aside the final decree and
remand the case to the trial court for entry of a judgment in accordance with the
parties’ mediated settlement agreement. See Tex. R. App. P. 42.1. The parties also
filed a joint motion to expedite issuance of this court’s mandate. The motions are
granted.
      Accordingly, we order the final decree of divorce signed March 1, 2013, set
aside and vacated without regard to the merits. The case is remanded to the trial
court for rendition of a judgment in accordance with the parties’ binding mediated
settlement agreement dated May 22, 2013. Each party shall pay its costs incurred
by reason of this appeal. The mandate of the court shall issue immediately.



                                  PER CURIAM

Panel consists of Justices Boyce, Jamison, and Busby.




                                         2